Per Curiam:
The first assignment does not conform to the Rules of Court and will not be discussed. The second alleges that the court erred in not “ affirming the defendant’s sixth point without qualification.” The point was affirmed with a reference to the general charge. We do not understand the general charge to have qualified the affirmance. While it referred to the testimony applicable to the point, it ended with the emphatic statement : “ No matter what the negligence of the borough was, the plaintiff cannot recover if her negligence contributed to the injury.” In the third assignment, complaint is made that the court did not direct a verdict for the defendant. This, under the evidence, could not have been done. It was a case for the jury, not for the court. No error is perceived in the portions of the charge contained in the fourth, fifth and sixth assignments. In the seventh assignment, it is alleged that the court erred in not restricting the verdict to $200 and interest, under the pleadings. The pleadings are not of much account after a trial below upon the merits. No such point was there made. If it had been, the pleadings could have been amended, if defective, so as to have met the difficulty. A technical objection here, that might and ought to have been taken in the *98court below upon the trial, is not entitled to much consideration. The jury having found damages in excess of -$200, we will not discuss, at this step of the proceeding, the question whether the narr limited the plaintiff to the former sum.
Judgment affirmed.